Citation Nr: 1512266	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Baptist Medical Center on January 17th and 18th, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to January 1984. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida. 

In her December 2012 Notice of Disagreement, the Veteran raised the issue of reimbursement for treatment received in June 2012.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

On January 17th and 18th, 2012, the Veteran received care at the emergency department of Baptist Medical Center.  Affording the Veteran the benefit of the doubt, the evidence indicates this care was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for services rendered at Baptist Medical Center on January 17th and 18th, 2012, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran was provided with relevant notice and information in a February 2013 letter which advised her that provisions of the Mental Health Improvements Act of 2008 authorized VA to apply the prudent layperson emergency care standard when processing non-VA emergency care claims and included a Fact Sheet discussing the prudent layperson definition of emergency care. The claim was not readjudicated after issuance of this notice as it was issued simultaneously with the February 2013 statement of the case (SOC); however, the information provided allowed the Veteran to effectively participate in the appeal process.  Moreover, the Veteran has been represented by a national Veterans Service Organization which is well-versed in veterans law throughout the pendency of her appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Accordingly, the Board finds that any defect with respect to timing of issuance of the VCAA notice was harmless error. 

VA has also satisfied the duty to assist the Veteran by obtaining the relevant treatment records from the Baptist Medical Center and outpatient VA medical records.  

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability. See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2014).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance. See 38 C.F.R. § 17.54. In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54. Here, the record does not suggest, nor does the Veteran assert, that VA authorized the treatment she received at Baptist Medical Center in advance, or that she applied to VA for authorization within 72 hours after admission.  Accordingly, the Board finds the Veteran did not obtain prior authorization.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728. 

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and 

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital. See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party. See 38 C.F.R. §17.1004(d). The claim was timely filed. 

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following: (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728. 38 U.S.C.A. § 1725. 

The implementing regulation, 38 C.F.R. § 17.1002, provides that payment or reimbursement for emergency services for non service-connected disabilities in non-VA facilities is made only if all of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(a)-(h) (2014). 

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. See 76 Fed. Reg. 79, 067-79,072 (Dec. 21, 2011).  These amendments made changes to 38 C.F.R. § 17.1002; however, these changes do not affect the adjudication of this claim. Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes, these changes also do not affect the adjudication of this claim. See 77 Fed. Reg. 23,615 (April 20, 2012).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

There is no indication from the record, nor has the Veteran alleged, that her treatment at Baptist Medical Center was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  Therefore, the case turns on whether she is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725. 

A VA physician prescribed Lisinopril for hypertension in fall 2011.  A January 12, 2012 VA treatment record shows the Veteran complained of shortness of breath and believed Lisinopril caused her condition.  A VA nurse advised her to immediately discontinue the Lisinopril.  In the evening of January 17, the Veteran went to Baptist Medical Center with complaints of chest pain and shortness of breath.  The Baptist Medical Center treating physician diagnosed the Veteran with asthmatic bronchitis, noting the Veteran's hospital visit was "considered an emergency condition due to the acute onset of symptoms."  

VA denied the claim for reimbursement because it found the treatment was non-emergent.  Two VA physicians reviewed the claim - the first in March 2012, the second in January 2013.  Both found the treatment was non-emergent because the Veteran's shortness of breath complaints pre-dated her emergency room treatment.  However, the physicians differed in their review of the duration of the symptoms.  The first found the symptoms existed a "few days" prior to treatment, while the second found they were "several months" in duration.  

Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  The Veteran's symptoms pre-dated her emergency room treatment.  However, the severity and duration of these symptoms (including whether they were exacerbated on January 17), are unclear, e.g., the Veteran's peak expiratory flow test results are not included in the records contained in the claims folder.  Given the treating physician's classification of the Veteran's symptoms as "acute" and the discharge instructions including discussions of "acute bronchitis" and "atypical chest pain," the Veteran - under the prudent layperson standard - may have expected that delay in seeking immediate medical attention would have been hazardous to her life or health. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).

Considering the totality of the evidence and affording the Veteran the benefit of the doubt, the Board finds that the prudent layperson standard for a medical emergency was present when the Veteran presented to Baptist Medical Center.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Baptist Medical Center on January 17th and 18th, 2012, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


